United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0472
Issued: August 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 27, 2018 appellant filed a timely appeal from a September 21, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective September 21, 2018, as she no longer had residuals
or disability causally related to her accepted bilateral upper extremity conditions.
FACTUAL HISTORY
On October 25, 2010 appellant, then a 49-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging bilateral hand tendinitis, which she attributed to
her employment duties including sweeping and pulling mail. She first became aware of her
condition and realized that it resulted from her federal employment on June 2, 2010. On
December 6, 2010 OWCP accepted appellant’s claim for bilateral shoulder, elbow, and hand
sprains. Appellant received compensation for intermittent wage loss on the supplemental rolls.
Beginning August 3, 2011, OWCP paid wage-loss compensation for temporary total
disability. It subsequently placed appellant on the periodic compensation rolls effective
October 23, 2011. Appellant continued to receive wage-loss compensation for temporary total
disability through June 2017. For a brief period, OWCP reduced her wage-loss compensation for
failure to accept a temporary, limited-duty assignment. However, it resumed payment for
temporary total disability effective August 15, 2017.
Appellant received medical treatment from Dr. Gary Martinovsky, Board-certified in
anesthesiology and pain medicine. In a March 29, 2018 work status note, Dr. Martinovsky
indicated that she was able to work with restrictions of: no lifting or carrying greater than 10
pounds; no repetitive pushing or pulling greater than 10 pounds; no reaching, gripping, grasping,
handling, and fingering; and no typing or writing.
On April 5, 2018 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and a copy of the record, to Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon,
for a second opinion evaluation regarding the status of her work-related upper extremity conditions
and work capacity. In a May 15, 2018 report, Dr. Swartz reviewed the SOAF and the medical
evidence of record. He accurately described appellant’s employment duties and noted that her
claim was accepted for bilateral shoulder, elbow, and hand strains. Upon examination of her
shoulders, Dr. Swartz observed tenderness in the acromioclavicular (AC) joint and anteriorly. He
also noted medial tenderness in both elbows and wrists. Durkan test was positive in both wrists.
Sensation examination was intact in both upper extremities.
In response to OWCP’s questions, Dr. Swartz indicated that appellant had no residuals of
her soft tissue strains that she sustained while performing her employment duties. He indicated
that there were no examination findings or diagnostic testing results to support that her workrelated conditions were still active and required further medical treatment. Dr. Swartz noted that
magnetic resonance imaging (MRI) scan reports were unremarkable, other than some early
osteophyte formation, which were age related and not a result of appellant’s federal employment.
He reported that she had conditions of minor spurring and degenerative changes in the shoulders,
fibromyalgia, and myofascial pain syndrome, which were not related to her accepted employment
injury. Dr. Swartz indicated that there was no further need for treatment and completed a work

2

capacity evaluation form (OWCP-5c), which indicated that appellant could work with restrictions
including reaching above the shoulders; operating a vehicle for more than four hours; and pushing,
pulling, and lifting 25 to 35 pounds for more than four hours. He related that her current physical
restrictions were based on her chronic fibromyalgia, chronic myofascial pain syndrome, and the
chronic early degenerative changes in her wrists and shoulders, and explained that these physical
restrictions were due to her nonemployment-related conditions.
OWCP received a May 10, 2018 examination note by Leonid Pugach, a certified physician
assistant. Mr. Pugach related appellant’s complaints of pain in the bilateral shoulders, which was
aggravated by reaching and repetitive work. He provided examination findings and diagnosed
unspecified bilateral shoulder sprains, bilateral elbow sprains, bilateral wrist sprains, and myalgia
and myositis. Mr. Pugach noted that appellant should continue working with restrictions.
On August 17, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits because her accepted bilateral upper extremity conditions had resolved. It found
that the weight of medical evidence rested with the May 15, 2018 medical report of Dr. Swartz,
who found that she no longer had any residuals or disability causally related to her accepted
bilateral upper extremity conditions. OWCP afforded appellant 30 days to submit additional
evidence or argument, in writing, if she disagreed with the proposed termination.
On August 20, 2018 OWCP received a drug assessment report dated August 7, 2018.
By decision dated September 21, 2018, OWCP finalized the termination of appellant’s
wage-loss compensation and medical benefits, effective September 21, 2018. It found that the
weight of medical evidence rested with Dr. Swartz, OWCP’s second opinion examiner, who
concluded in a May 15, 2018 report, that she had no residuals or disability due to her work-related
bilateral upper extremity conditions.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.3 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5 The right to medical benefits
for an accepted condition is not limited to the period of entitlement for disability compensation.6

3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

A.G., Docket No. 18-0749 (issued November 7, 2018); see I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
5

R.R., Docket No. 19-0173 (issued May 2, 2019); Del K. Rykert, 40 ECAB 284 (1988).

6

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

3

To terminate authorization for medical treatment, OWCP must establish that appellant no longer
has residuals of an employment-related condition, which require further medical treatment.7
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective September 21, 2018, as she no longer had residuals
or disability causally related to her accepted bilateral upper extremity conditions.
In his May 15, 2018 report, Dr. Swartz reviewed the SOAF and noted that appellant’s claim
was accepted for bilateral shoulder, elbow, and hand strains. He reviewed her medical records and
related that bilateral shoulder MRI scan reports were unremarkable, other than some age-related
early osteophyte formation. Dr. Swartz conducted a physical examination of appellant’s bilateral
upper extremities and reported tenderness in the AC joint and anteriorly of her shoulders. He also
noted medial tenderness in both elbows and wrists. Sensation examination was intact in both upper
extremities. Dr. Swartz opined that appellant no longer had residuals of her soft tissue strains
resulting from her employment. He explained that there were no examination findings or
diagnostic testing results to support that her work-related conditions were still active and required
further treatment. Dr. Swartz reported that appellant’s current conditions of minor spurring and
degenerative changes in the shoulders, fibromyalgia, and myofascial pain syndrome, were not
related to her employment. He completed a work capacity evaluation (OWCP-5c) form, which
indicated that she could work with restrictions, and explained that her physical restrictions were
due to her nonemployment-related conditions. Dr. Swartz concluded that appellant no longer
required further medical treatment.
The Board finds that OWCP properly accorded the weight of medical opinion with
Dr. Swartz who reported that appellant no longer had residuals or disability as a result of her
accepted bilateral shoulder, elbow, and wrist strains. Dr. Swartz based his opinion on a proper
factual and medical history as he reviewed the SOAF and the medical evidence of record. He also
related his comprehensive examination findings and provided medical rationale in support of his
opinion opined that appellant did not have any current residual injury or work limitations causally
related to her accepted conditions. Dr. Swartz explained that her bilateral upper extremity soft
tissue strains had resolved and that any physical restrictions she had were due to preexisting and
degenerative changes.8 The Board finds that Dr. Swartz’s opinion is thorough and well
rationalized and thus, constitutes the weight of the evidence establishing that appellant had no
further residuals or disability due to her accepted bilateral shoulder, elbow, and hand strains.9
Accordingly, OWCP properly relied on his May 15, 2018 second opinion report in terminating her
wage-loss compensation and medical benefits, effective September 21, 2018.10

7

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

8

See F.J., Docket No. 17-0147 (issued March 27, 2018).

9

See H.W., Docket No. 18-1472 (issued March 6, 2019).

10

See A.G., supra note 4; see also A.F., Docket No. 16-0393 (issued June 24, 2016).

4

Following its August 17, 2018 notice of proposed termination, OWCP received a May 10,
2018 examination note by Leonid Pugach, a certified physician assistant. This report is of no
probative value, however, because a physician assistant is not considered a physician as defined
under FECA.11 The Board finds, therefore, that the remaining contemporaneous medical evidence
is insufficient to overcome the weight of medical evidence given to Dr. Swartz’ May 15, 2018
second opinion report in terminating appellant’s wage-loss compensation and medical benefits for
her accepted bilateral shoulder, elbow, and wrist strains.12
On appeal appellant asserts that she is requesting a schedule award for 2010 to 2018. As
noted above, however, the only issue before the Board is the September 21, 2018 OWCP decision,
which terminated her wage-loss compensation and medical benefits as she no longer had residuals
or disability causally related to her accepted bilateral upper extremity conditions.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective September 21, 2018, as she no longer had any residuals or disability
causally related to her accepted bilateral upper extremity conditions.

11

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants,
nurses, and physical therapists are not competent to render a medical opinion under FECA). 5 U.S.C. § 8101(2); 20
C.F.R. § 10.5(t). George H. Clark, 56 ECAB 162 (2004) (physician assistant); James A. White, 34 ECAB 515, 518
(1983) (physical therapist); Nemat M. Amer, Docket No. 03-338 (issued April 7, 2005) (acupuncturist).
12

See J.P., Docket No. 16-1103 (issued November 25, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

